Citation Nr: 1106272	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to a service-connected disability.

2.  Entitlement to service connection for hiatal hernia, to 
include as secondary to a service-connected disability.

3.  Entitlement to an increased rating for duodenal ulcer with 
gastroesophageal reflux disease, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to December 
1966, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2007 and May 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO).  

In his October 2008 VA Form 9, the Veteran requested a hearing 
before the Board in conjunction with his appeal, to be held at 
the Board's offices in Washington, D.C.  However, he also 
indicated that he would be open to a Board hearing to be held at 
the RO.  His appeal was remanded by the Board in April 2010 to 
clarify his wishes, and in December 2010, the Veteran indicated 
by phone that he no longer desired a hearing, and asked that his 
appeal be forwarded to the Board.  Accordingly, his October 2008 
request for a hearing before the Board is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of 
abnormal blood sugar readings, or diagnoses of diabetes mellitus 
or hiatal hernia.

2.  Diabetes mellitus is currently diagnosed.

3.  The evidence of record does not relate the Veteran's diabetes 
mellitus to his military service or on a proximate basis to a 
service-connected disability.

4.  There is no objective medical evidence documenting hiatal 
hernia dated during the pendency of the Veteran's claim.  

5.  The Veteran's duodenal ulcer with gastroesophageal reflux 
disease (GERD) is manifested by occasional episodes of 
indigestion, epigastric pain, frequent episodes of reflux, and 
daily use of Prevacid.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, on 
a direct, presumptive, or proximate basis, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2010).

2.  The criteria for service connection for hiatal hernia have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  The criteria for an increased rating for duodenal ulcer with 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  April 2006, December 2006, and July 2007 
letters satisfied the duty to notify provisions, to include 
notifying the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability rating.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were 
conducted in September 2006 and April 2008; the Veteran has not 
argued, and the record does not reflect, that this examination 
was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The September 
2006 VA stomach examination evaluated the Veteran's duodenal 
ulcer symptoms, recorded his complaints, and provided an opinion 
as to the relationship between the Veteran's hiatal hernia.  The 
April 2008 VA diabetes mellitus examination reviewed the 
Veteran's medical history and the most recent medical literature 
relating to a connection between diabetes and GERD, contained a 
complete physical examination, and provided a nexus opinion 
accompanied by a reasoned rationale.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claims

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Service connection may also be established on a secondary basis 
for a disability that is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder is 
also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

Diabetes Mellitus

VA regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection may be warranted for several diseases including 
diabetes mellitus, type 2.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309; see also 78 Fed. Reg. 21,258 (May 7, 2009).  
However, the record does not reflect that the Veteran served in 
Vietnam, and he has denied having the requisite Vietnam service, 
to include in a September 2008 statement.  Accordingly, the 
presumption under 38 U.S.C.A. § 1116(f) does not apply.  However, 
service connection for diabetes mellitus may still be granted if 
the evidence reflects that it is directly related to the 
Veteran's military service, or on a proximate basis to a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran's service treatment records, to include the August 
1966 retirement examination report, show no evidence of blood 
sugar abnormalities or of a diabetes diagnosis.  

Subsequent to service, a June 2002 private treatment record noted 
that the Veteran had a history of elevated blood sugars which 
were controlled by diet.  Although an October 2003 private 
treatment record noted a diagnosis of history of non-insulin 
dependent diabetes mellitus, March 2005 to May 2006 private 
treatment records continued to show notations of elevated blood 
sugar, but no diagnosis of diabetes.  At the April 2008 VA 
examination, the Veteran reported that he was first diagnosed 
with diabetes mellitus in 2006 at a health fair, and had no 
current diabetic symptoms or related complications; diabetes 
mellitus, type 2, was diagnosed. 

The April 2008 VA examiner noted that while he did not doubt the 
Veteran's report of a local news story relating diabetes to GERD, 
the examiner did not believe that the Veteran's diabetes, 
specifically, was related to his GERD.  He stated his agreement 
with the article "Complications of Gastroesophageal [R]eflux in 
[A]dults," by Dr. Peter J. Kahrilas, which concluded that there 
was no evidence that reflux causes diabetes mellitus type 2 in 
adults, and stated that he was unaware of any clinical studies or 
other scientific evidence that reflux causes diabetes mellitus 
type 2.  Conversely, the examiner noted, men of the Veteran's age 
(80 years at the time of the examination) commonly had diabetes 
mellitus for age-related reasons.  Therefore, in view of the fact 
that the Veteran was not diagnosed with or treated for diabetes 
mellitus until age 78, and with no scientific evidence that GERD 
causes diabetes mellitus type 2, it was the examiner's opinion 
that the Veteran's service-connected GERD did not cause or result 
in the development of his diabetes mellitus type 2.

The April 2008 VA opinion is probative as it considered the 
Veteran's medical history, the date of onset of his diabetes, and 
accepted medical and scientific research related to the Veteran's 
disabilities.  It also provided a rationale, age, for determining 
that the Veteran's diabetes mellitus was not related to service 
or to a service-connected disability.  To that end, the Veteran's 
report of a local news story discussing a potential relationship 
between diabetes mellitus and GERD is accepted as credible lay 
evidence that the story was broadcast as the Veteran remembered.  
However, the television report does not address the facts in the 
Veteran's own case, and with a sufficient degree of medical 
certainty, do not amount to competent medical evidence of a 
relationship between the two.  Sacks v. West, 11 Vet. App. 314 
(1998).  For these reasons, the evidence of record does not 
support a finding of service connection for diabetes mellitus, 
type 2.  See Davidson, 581 F.3d at 1315-16.  

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Hiatal Hernia

The Veteran's service treatment records, to include the August 
1966 retirement examination report, show no evidence of hiatal 
hernia.  The June 1967 and December 1971 VA examinations, which 
addressed the Veteran's duodenal ulcer, did not reflect evidence 
of hiatal hernia or diabetes mellitus.  While a May 2004 private 
treatment record noted that the Veteran's 
esophagogastroduodenoscopy revealed a hiatal hernia and possible 
reflux disease, a double contrast air barium study of the upper 
gastrointestinal tract conducted at the September 2006 VA stomach 
examination did not show radiologic evidence of a hiatal hernia.  

The Court of Appeals for Veterans Claims has held that a current 
disability exists if the diagnosed disability is present during 
the pendency of the claim, even if the disability resolves prior 
to adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, the Veteran's claim for service connection for hiatal 
hernia was received by VA in March 2006, almost two years after 
the May 2004 esophagogastroduodenoscopy showed a hiatal hernia.  
Thus, although hiatal hernia is shown as having occurred in the 
past, there is no objective evidence that the Veteran had a 
hiatal hernia during the pendency of the claim.  Id.  A current 
disability, demonstrated by the lack of chronicity or 
manifestation during the appellate period, is not shown.

The preponderance of the evidence is against the claim.  There is 
no basis for entitlement to service connection for hiatal hernia.  
There is no doubt to be resolved, and service connection is not 
warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duodenal Ulcer Claim

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2010).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010).  

Although the evaluation of a service-connected disability 
requires a review of a veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for service-connected disability is the present level 
of disability.  VA is directed to review the recorded history of 
a disability in order to make a more accurate evaluation; 
however, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  VA has a duty to consider the possibility of 
assigning staged ratings in all claims for increase.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's duodenal ulcer with GERD is rated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Codes 7305, which 
provides for a 10 percent rating for a mild duodenal ulcer with 
recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, 
Diagnostic Codes 7305.  A 20 percent rating is assigned for a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms 2 or 3 times a year averaging 10 days in duration or 
with continuous moderate manifestations.  Id.  A 40 percent 
rating is assigned for moderately severe ulcer disease manifested 
by symptoms less than "severe" but with impairment of health 
manifested by anemia and weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least 4 or more 
times a year.  Id.  The maximum 60 percent rating is assigned for 
severe symptoms manifested by pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and weight 
loss productive of definite impairment of health.  Id.

Review of the evidence of record for the appeal period reveals 
that the evidence supports a 20 percent rating, but no greater, 
under Diagnostic Code 7305 for the entire appeal period.  Hart, 
21 Vet. App. at 509-510.  September 2005, May 2006, and June 2007 
private treatment records each reflect that the Veteran was 
taking Prevacid on a daily basis, with the June 2007 record 
describing it as "ulcer prophylaxis medication;" it follows 
that the Veteran had continuous moderate manifestations which 
required such daily oral medication.  To that end, the September 
2005 private treatment record noted the Veteran's hospital 
admission for treatment for severe GERD symptoms.  Thus, although 
only one severe episode is documented, the evidence more closely 
approximates the higher evaluation.  38 C.F.R. § 4.7 (2010).  

The Veteran denied melena, hematemesis, and vomiting at the 
September 2006 VA examination, and no signs of anemia such as 
mucus membrane pallor or nail bed pallor were found on physical 
examination at that time.  Moreover, although the Veteran 
reported an 11-pound weight loss in the past 12 months, the 
September 2006 VA examination report also notes that the Veteran 
was in good nutritional status, and did not indicate that the 
weight loss was due to his service-connected duodenal ulcer.  For 
these reasons, the evidence does not support the assignment of a 
40 percent, or greater, rating under Diagnostic Code 7305.  

Consideration has been given to whether a separate rating is 
warranted for GERD under another Diagnostic Code.  Generally, 
separate evaluations are warranted where the symptomatology under 
various diagnostic codes is not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the severity 
of a digestive system disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  38 
C.F.R. § 4.114.  A single disability rating will be assigned 
under the predominant disability picture, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.  For these reasons, a 
separate rating for the Veteran's GERD cannot be assigned.  
Moreover, as is discussed above, the described symptomatology 
does not indicate that elevation to the next higher evaluation is 
warranted; GERD has not worsened the overall disability picture 
to such an extent that the assigned rating is inadequate.

Consideration has also been given regarding whether the assigned 
schedular evaluation is inadequate generally, requiring that the 
RO refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation where a service-connected disability 
presents an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  
An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders, but the medical evidence 
reflects that those symptoms are not present in this case.  The 
diagnostic criteria also adequately describe the severity and 
symptomatology of the Veteran's disabilities.  Therefore, the 
Veteran's disability picture is contemplated by the Rating 
Schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and an increased rating is not 
warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hiatal hernia is denied.

An increased rating for duodenal ulcer with gastroesophageal 
reflux disease is denied.





______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


